UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________
                                               )
DONALD LEWIS DAVIS,                            )
                                               )
              Petitioner,                      )
                                               )
         v.                                    )       Civil Action No. 14-0613 (RBW)
                                               )
LOUIS W. WINN, JR.,                            )
                                               )
          Respondent.                          )
__________________________________             )


                                  MEMORANDUM OPINION

       The petitioner has filed a form petition captioned: Petition for Writ of Habeas Corpus by

a Person in Custody in the District of Columbia (“Pet.”) [Dkt. # 1]. Although the petitioner is

incarcerated at the United States Penitentiary in Tucson, Arizona, and, thus, is not “in the District

of Columbia,” he is challenging a prison sentence of 25 years imposed by the Superior Court of

the District of Columbia on March 30, 2012, following a plea of guilty. See Pet. at 2. Having

considered the petition, the Court finds that it lacks jurisdiction and will dismiss this case.

       The petitioner’s stated grounds for relief are as follows:

                  GROUND ONE: . . . The Constitution of the United States has no
           inherent authority over me, and I am not a party to it.
                   GROUND TWO: . . . I am a (natural born) Human-Being and not a
           surety/agent.
                   GROUND THREE: . . . [The] Public Defender . . . did not consider,
           nor examine and investigate any possible mental health issues concerning
           me.
                  GROUND FOUR: . . . I was not legally competent to sign a
           reasonable and obligatory plea agreement, nor was I legally competent to
           make a plea.

Pet. at 5-6. These grounds constitute a collateral challenge to the petitioner’s Superior

Court conviction and sentence.



                                                   1
        It is settled that unlike federal and state prisoners, “a District of Columbia prisoner has no

recourse to a federal judicial forum unless the local remedy is ‘inadequate or ineffective to test

the legality of his detention’ ” Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (internal

footnote omitted); Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993

(1986). This is so because D.C. Code § 23–110 (2001) authorizes a District of Columbia

prisoner to file a motion “to vacate, set aside, or correct [a] sentence on any of four grounds”

challenging its constitutionality, Alston v. United States, 590 A.2d 511, 513 (D.C. 1991), and this

local remedy “has been found to be adequate and effective because it is coextensive with habeas

corpus.” Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992) (citing Garris, 794 F.2d at 725;

Swain v. Pressley, 430 U.S. 372, 377-82 (1977)).

        A motion under § 23-110 must therefore be filed in the Superior Court, and

           [an] application for a writ of habeas corpus in behalf of a prisoner who is
           authorized to apply for relief by motion pursuant to this section shall not be
           entertained by . . . any Federal . . . court if it appears . . . that the Superior
           Court has denied him relief, unless it also appears that the remedy by
           motion is inadequate or ineffective to test the legality of his detention.

D.C. Code § 23-110(g); see Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) (“Section

23–110(g)’s plain language makes clear that it only divests federal courts of jurisdiction to hear

habeas petitions by prisoners who could have raised viable claims pursuant to section 23-

110(a).”). Because the petitioner has raised claims that are cognizable under § 23-110 and has

not alleged, let alone shown, that the local remedy is ineffective or inadequate, the Court

concludes that it lacks jurisdiction over the instant petition. 1



                                                _______s/______________
                                                Reggie B. Walton
DATE: June 25, 2014                             United States District Judge



1
    A separate Order of dismissal accompanies this Memorandum Opinion.

                                                    2